785 F.2d 649
Geary L. DANDRIDGE, Appellant,v.Charles BLACK, Warden, Nebraska State Penitentiary, Appellee.
No. 85-1832.
United States Court of Appeals,Eighth Circuit.
Submitted Feb. 14, 1986.Decided March 13, 1986.

Appeal from the United States District Court for the District of Nebraska;  Warren K. Urbom, Judge.
William M. Berlowitz, Lincoln, Neb., for appellant.
Sharon M. Lindgren, Asst. Atty. Gen., Lincoln, Neb., for appellee.
Before LAY, Chief Judge, ROSS and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Geary L. Dandridge appeals the denial of his petition for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254.  After a jury trial, appellant was convicted of robbery and use of a firearm in the commission of a felony as well as being an habitual criminal.  He was sentenced to consecutive prison terms of ten years on each count.  His conviction and sentence were affirmed on appeal to the Nebraska Supreme Court.    See State v. Dandridge, 209 Neb. 885, 312 N.W.2d 286 (1981).


2
In his petition for a writ of habeas corpus, appellant asserted that he was denied due process by a variety of alleged trial errors as well as the prosecutor's failure to disclose certain allegedly exculpatory discovery material.  Appellant also challenged his sentence as excessive and as in violation of Nebraska law.


3
The district court referred the matter to a United States magistrate who thoroughly reviewed all of appellant's claims.  The district court approved and adopted the magistrate's report and recommendation, concluding de novo that appellant's claims were without constitutional merit.


4
We have carefully studied the record, including the magistrate's and district court's opinions and the parties' briefs and arguments.  We find that the judgment of the district court is based on findings of fact that are not clearly erroneous and that no error of law appears.  Accordingly, we affirm on the basis of the district court's opinion.  See 8TH CIR.R. 14.